NO. 12-04-00381-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JONATHAN CORDEL RIVERS,                      §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of aggravated assault against a public servant.  The trial court
assessed punishment at imprisonment for forty-five years.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered December 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)